DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephonic verbal authorization following an earlier-in-the-day interview with Mr. Scott Wolinsky held on 3 Nov 21.
(A) All proposed after-final claim amendments made in the claim set submitted on 1 Nov 21 will be entered as indicated by the Examiner’s initials and the stamp “OK to Enter”,
(B) All proposed after-final amendments made to the specification submitted on 1 Nov 21 will be entered as indicated by the Examiner’s initials and the stamp “OK to Enter”, and
(C) Claims 1, 13, and 21-22 of the application will be further amended by the below Examiner’s Amendment as follows:
1. (Currently Amended) A method for controlling a vehicle based on an activation status of a railroad light assembly, the method comprising:
receiving, by one or more processors, images of a pair of lights of a railroad light assembly;
determining, by the one or more processors based on map data and information indicating a location of the vehicle relative to the railroad light assembly, whether the vehicle has reached a location that is a predefined threshold distance away from the railroad light assembly;
when the vehicle is determined to have reached the location that is the predefined threshold distance away from the railroad light assembly, analyzing the images of the pair of lights of the railroad light assembly, by the one or more processors, to determine an illumination status of the pair of lights of the railroad light assembly, wherein the illumination status indicates an alternating flash rate indicating a number of alternating flashes per time unit each light of the pair of lights;
determining, by the one or more processors and based on the illumination status of the pair of lights, a confidence level, wherein the confidence level indicates a likelihood that the railroad light assembly is active; and

13. (Currently Amended) A system for controlling a vehicle based on an activation status of a railroad light assembly, the system comprising:
one or more processors, wherein the one or more processors are configured to:
receive images of a pair of lights of a railroad light assembly;
determine, based on map data and information indicating a location of the vehicle relative to the railroad light assembly, whether the vehicle has reached a location that is a predefined threshold distance away from the railroad light assembly;
when the vehicle is determined to have reached the location that is the predefined threshold distance away from the railroad light assembly, analyze the images of the pair of lights of the railroad light assembly to determine an illumination status of the pair of lights of the railroad light assembly;
determine, based on the illumination status of the pair of lights, a confidence level, wherein the illumination status indicates an alternating flash rate indicating a number of alternating flashes per time unit each light of the pair of lights,
wherein the confidence level indicates a likelihood the railroad light assembly is active; and
control the vehicle as the vehicle approaches the railroad light assembly based on the confidence level.
21. (Currently Amended) The method of claim 1, wherein the alternating flash rate is between 45 and 65 times per minute.
22. (Currently Amended) The system of claim 13, wherein the alternating flash rate is between 45 and 65 times per minute.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-3, 5-15, and 17-22 are allowed.
following the partially persuasive arguments/amendments made in the Applicant’s AFCP 2.0 proposed after-final response dated 1 Nov 21 in conjunction with the additional corrective amendments made to the claim set per the above Examiner’s Amendment, all pending claims are allowed.  However, the reasons for allowance will not be repeated here for the sake of brevity, as they are already clearly outlined in the associated interview summary based on the interview held on 3 Nov 21 with Applicant’s Representative.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663